Name: Commission Regulation (EEC) No 699/87 of 11 March 1987 amending Regulation (EEC) No 2035/86 fixing for the marketing year 1986/87 the compensatory amounts applicable to processed tomato products and laying down special detailed rules for their application
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  plant product
 Date Published: nan

 No L 68/20 Official Journal of the European Communities 12. 3 . 87 COMMISSION REGULATION (EEC) No 699/87 of 11 March 1987 amending Regulation (EEC) No 2035/86 fixing for the marketing year 1986/87 the compensatory amounts applicable to processed tomato products and laying down special detailed rules for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 2035/86 is hereby replaced by the following : 'Article 5 1 . Any export refunds applicable to the products listed in the Annex shall on export to non-member countries from Spain and Portugal be deducted from the compensatory amount applicable . The amount by which the compensatory amount is reduced shall, at the time of acceptance of the export declaration, be covered by an appropriate security. The provisions of Article 12 (2) to (6) of Commission Regulation (EEC) No 3154/85 (') shall apply. 2. The provisions of Title III of Regulation (EEC) No 223/77 shall apply to products covered by this Regulation and which are exported from Spain and Portugal . Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 118 (3) (a) and 304 (3) (a) thereof, Whereas Commission Regulation (EEC) No 2035/86 ('), as amended by Regulation (EEC) No 2405/86 (2) laid down special rules for the application of compensatory amounts for processed tomato products ; whereas with effect from 13 February 1987 export refunds are appli ­ cable to certain processed tomato products pursuant to Commission Regulation (EEC) No 444/87 (3) ; whereas the amount of export refunds should at the moment of export be set off against the compensatory amount ; whereas such a procedure is already provided for in Commission Regulation (EEC) No 3154/85 (4) of 11 November 1985 in respect of monetary compensatory amounts ; whereas that procedure should also be made applicable for compensa ­ tory amounts applicable to processed tomato products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, ( ») OJ No L 310, 21 . 11 . 1985, p. 9 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 173, 1 . 7. 1986, p. 54. 0 OJ No L 208, 31 . 7. 1986, p. 25. 0 OJ No L 43, 13 . 2. 1987, p. 37. 4) OJ No L 310, 21 . 11 . 1985, p. 9 .